1-DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riefe (U.S. 8,764,064).
Riefe discloses a support bracket assembly (34)for fixing a shroud of a steering column assembly to a vehicle, the support bracket assembly (34) comprising: a support bracket (34) fixable to the shroud (30); and a capsule assembly (46) for interconnecting the support bracket (34) with a fixed part of the vehicle (see col. 4, lines 22-23), the capsule assembly (46) comprising: a capsule body (46, 66, 68); and an energy-absorbing strap (60); wherein the capsule body (46) and energy-absorbing strap (60) are configured to be fixed to the fixed part of the vehicle; wherein, prior to an application of a predetermined force (see fig. 1) to the support bracket (34), the capsule body (46), energy-absorbing strap (60), and support bracket (34) are interconnected by a connector (fastener 44 is used to attach the strap 60 to the bracket 34, and as shown in fig. 1, the bracket 34, the strap 60 and the release module 46 are connected together, .
Allowable Subject Matter
Claims 3-4, and 7-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677.  The examiner can normally be reached on 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN C TO/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        February 12, 2021